Title: To Alexander Hamilton from Rufus King, 20 April [1796]
From: King, Rufus
To: Hamilton, Alexander


Wednesday[Philadelphia] 20. Ap. [1796]
The Petitions of the Merchants and others will be printed today, and it is said they have been signed by almost every Merchant & Trader in the City—Pettit, Barclay, & some few others are exceptions. A counter Petition has been very industriously carried through the City and its Suburbs; and though very few merchants, Traders, or principal mechanicks have signed it, it will shew a long catalouge of Names. The Persons engaged in this service have been very successful in the northern & southern Liberties, and taking their stands upon the Wharves, they have collected the names of Sailors and others, as well forigners as Citizens. Baltimore has become very zealous, and I fear from their displeasure at the Conduct of Colo. Smith, they have hazarded his vote and influence whatever it may [be], in the Question of Provision for the Treaty. They have drawn up a Paper, which is signed by almost the whole Body of Merchants in which they request and instruct him to promote by the proper provisions the Executions of the Treaty—his inclination was in favor of a Provision, but I am apprehensive his Pride will be so wounded by this instruction, that he may vote agt. his Jugement, to prove his independence. We shall probably receive from the House today a Bill making an appropriation for defraying the Expences of carrying into Effect the Sp. Treaty.
We shall amend it by adding a provision for the Br. Treaty. If the House disagree, we shall adhere, and they will lose the Bill by refusing our Amendment. We shall then add to the Algerine Bill an amendment providing for the British and Span. Treaties. The House will also decide the Fate of this Bill. We shall then add to the Bill providing for the In. Treaty an amendment providing, for, the British, the Spanh. and the Algerine Treaties. The House will also decide the Fate of this Bill. We shall then Offer them a Bill providing for all the Treaties. This likewise they may reject—but my Belief is that the Opposition will give way before we have gone through this course.
Yrs. &c
Rufus King
